DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/01/2021 has been entered.





Response to Amendment
Received 09/01/2021

	Claim(s) 1-4 and 6-21 are pending.
	Claim(s) 1, 6-8, 18, and 20 have been amended.
	Claim 5 has been canceled. 
	Claim(s) 21 has been added.
The 35 U.S.C § 103 rejection to claims 1-4 and 6-21 have been fully considered in view of the amendments received 09/01/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 09/01/2021


Regarding independent claim(s) 1, 18, and 20:

Applicant’s arguments (Remarks, Page 10: ¶ 1), filed 09/01/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Watanabe et al. (US PGPUB No. 20190026557 A1) fails to explicitly teach a determining a projection surface, wherein the projection surface comprises: a horizontal portion comprising an elliptical disc surrounding the vehicle; a vertical portion comprising an elliptical cylinder encompassing the elliptical disc; and an  Ren (US PGPUB No. 20140278065 A1), in view of Yamamoto et al. (US PGPUB No. 20200081608 A1), and further in view of Quast et al. (US Patent No. 10076997 B2).

Applicant’s arguments (Remarks, Page 11: ¶ 2), filed 09/01/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Watanabe et al. fails to explicitly teach a determining a projection surface, wherein the projection surface comprises: a horizontal portion comprising an elliptical disc surrounding the vehicle; a vertical portion comprising an elliptical cylinder encompassing the elliptical disc; and an intermediate region that smoothly joins the elliptical disc and the elliptical cylinder. Wherein, determination of a horizontal and vertical portions of explicitly elliptical geometry as recited within claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks, Page 11: ¶ 4), filed 09/01/2021, with respect to the rejection(s) of claim(s) 18 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, determination of a horizontal and vertical portions of explicitly 


Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim(s) 1, 18, and 20:

Applicant argues (Remarks, Page 10, ¶ 1-2), that “… a third intermediate portion smoothly joining the elliptical cylinder and an elliptical disc are absent from each of the recited projection surfaces of Watanabe, as explained in detail below.
The surface described in Figs. 6-7 includes two portions, Spg and Sps, and a visible cusp can be seen where they join, i.e., they are not smoothly joined by an intermediate region, as recited in claim 1. Para [0053] of Watanabe describes that ‘the side surface Sps is formed as a surface of revolution about a central line CL which passes through the center Ge of the vehicle’, i.e., the side surface Sps is constructed to revolve around the center of the vehicle. Hence, the side surface will be oriented perpendicular to a line joining the side surface to the central line CL. Accordingly, the side surface will have a non-zero slope at the location PO where it joins the bottom surface, leading to a cusp, i.e., they will not be smoothly joined. Further, the side surface Sps is curved with a slope that changes with height, which is completely different from an elliptical cylinder that has vertical walls, as recited in claim 1.”
The Examiner disagrees. Wherein, Applicant fails to view the subjective nature of the subject matter regarding “smoothly joining”. The claim language fails to recite limitations that defines subject matter of a slope, rate of change, and/or angle/degree. 


    PNG
    media_image1.png
    617
    542
    media_image1.png
    Greyscale
 
Wherein, the side surface is taught as rising from the bottom surface by Watanabe et al. (Watanabe; “… a side surface Sps which rises or stands from the bottom surface Spg” [¶ 0053], wherein “… the portion P0 corresponds to a boundary between the bottom surface Spg (the ground surface Gr) and the side surface Sps. As an example of the present embodiment, a rate of change, the change which is made to an image 
of an object by the projection conversion and/or the viewpoint conversion, changes on a side of the bottom surface Spg and a side of the side surface Sps with respect to the portion P0 serving as the boundary” [¶ 0055]; and wherein, “… the smaller the distance Lb1, Lb2 from the vehicle 1 to the projection object B is, the smaller the inclination or gradient of the side surface Sps is”; moreover, “… the inclination or tilt of the side surface Sps of the virtual projection surface Sp may be constant, and/or the bottom surface Spg of the virtual projection surface Sp and the side surface Sps of the virtual projection surface Sp” [¶ 0072]).
	Furthermore, Applicant fails to view of that the claimed “intermediate region” limitation as corresponding to one or more points (Watanabe; “… side surface Sps is a curved surface which is in contact with the bottom surface Spg” [¶ 0053], wherein “… the portion P0 corresponds to a boundary between the bottom 
surface Spg (the ground surface Gr) and the side surface Sps” [¶ 0055]).
	Even further, Applicant arguments infers that the “elliptical cylinder” comprises straight walled cylinder and/or perpendicular or 90 degree angle cylinder walls that is silent within the claimed subject matter. In other words, the size, shape, dimensions, and constraints of the “elliptical cylinder” can take on many forms within the scope of being and elliptical cylinder, wherein one or more cylindrical bands that makeup the bowl shape as taught by Watanable et al. 


Applicant argues (Remarks, Page 10, ¶ 3), that “The surface described in Fig. 13 includes only a single hemispherical portion, and fails to include the three distinct portions of an elliptical cylinder, an elliptical disc, and the intermediate region joining them.”
	The Examiner disagrees. Wherein, Applicant fails to view one or more points, tilts, and/or curves along the side surfaces corresponds to distinct portions (Watanabe; distinct portion one corresponding to ground surface, distinct portion two corresponding to side surface, and distinct portion three corresponding to a between point (i.e. “the portion P0 corresponds to a boundary between the bottom surface Spg (the ground surface Gr) and the side surface Sps”) [¶ 0053 and ¶ 0055]; wherein “… the portion P0 corresponds to a boundary between the bottom surface Spg (the ground surface Gr) and the side surface Sps. As an example of the present embodiment, a rate of change, the change which is made to an image of an object by the projection conversion and/or the viewpoint conversion, changes on a side of the bottom surface Spg and a side of the side surface Sps with respect to the portion P0 serving as the boundary” [¶ 0055-0056]).
	Therefore, Applicant’s arguments fail to provide clear differences between the prior art and the argued claimed subject matter.

Applicant argues (Remarks, Page 10, ¶ 4 to Page 11, ¶ 1), that “The surface described in Fig. 14, Sp4, includes a conical side-surface with a non-zero slope, which is distinct from an elliptical cylinder with vertical walls. Further, Sp4 has a sharp cusp at the intersection of the ground and side portions, and paragraph [0072] states that ‘the 
	The Examiner disagrees. Applicant’s arguments fails to view that the teachings of “… Sp do not need to be smoothly joined or connected to each other” as being an alternative teaching and not an opposition. Still further, Applicant fails to view the inclination or tilt of the side surface Sps of the virtual projection surface Sp may be constant, and/or the bottom surface Spg of the virtual projection surface Sp and the side surface Sps of the virtual projection surface Sp do not need to be smoothly joined or connected to each other (Watanabe; “FIG. 14 is an exemplary perspective view illustrating another example of the virtual projection surface Sp used in the image display system 10. The virtual projection surface Sp4 illustrated in FIG. 14 includes a shape of a conical inner surface.  As illustrated, the inclination or tilt of the side surface Sps of the virtual projection surface Sp may be constant, and/or the bottom surface Spg of the virtual projection surface Sp and the side surface Sps of the virtual projection surface Sp do not need to be smoothly joined or connected to each other” [¶ 0072]).
	Therefore, Applicant’s arguments fail to provide clear differences between the prior art and the argued claimed subject matter.
	
Applicant argues (Remarks, Page 11, ¶ 2), that “None of the described surfaces in Watanabe include an elliptical cylinder, and none of the described surface include a third intermediate region smoothly joining two distinct portions of the projection surface. Applicant submits that claim 1 offers distinct advantages over the cited prior art. The recited elliptical cylinder portion may provide a computationally simpler projection surface, as it has a simpler mathematical representation than the curved or conical side surfaces of Watanabe and may reduce the computational burden of performing projective mapping, at least in some cases. Further, the intermediate region may reduce 
	The Examiner disagrees. Applicant arguments infers that the “elliptical cylinder” comprises straight walled cylinder and/or perpendicular or 90 degree angle cylinder walls that is silent within the claimed subject matter. In other words, the size, shape, dimensions, and constraints of the “elliptical cylinder” can take on many forms within the scope of being and elliptical cylinder, wherein one or more cylindrical bands that makeup the bowl shape as taught by Watanable et al.
	Furthermore, Applicant fails to view of that the claimed “intermediate region” limitation as corresponding to one or more points (Watanabe; “… side surface Sps is a curved surface which is in contact with the bottom surface Spg” [¶ 0053], wherein “… the portion P0 corresponds to a boundary between the bottom surface Spg (the ground surface Gr) and the side surface Sps” [¶ 0055]).
	Wherein, Applicant fails to view one or more points, tilts, and/or curves along the side surfaces corresponds to distinct portions (Watanabe; distinct portion one corresponding to ground surface, distinct portion two corresponding to side surface, and distinct portion three corresponding to a between point (i.e. “the portion P0 corresponds to a boundary between the bottom surface Spg (the ground surface Gr) and the side surface Sps”) [¶ 0053 and ¶ 0055]; wherein “… the portion P0 corresponds to a boundary between the bottom surface Spg (the ground surface Gr) and the side surface Sps. As an example of the present embodiment, a rate of change, the change which is made to an image of an object by the projection conversion and/or the viewpoint conversion, changes on a side of the bottom surface Spg and a side of the side surface Sps with respect to the portion P0 serving as the boundary” [¶ 0055-0056]). 
	Therefore, Applicant’s arguments are not persuasive. 

Applicant argues (Remarks, Page 11, ¶ 2), that “The OA argues at page 20 that Watanabe provides an implicit disclosure of an intermediate region that smoothly joins the bottom and side surfaces. Applicant respectfully disagrees. In each described projection surface, the side surface is described as directly connecting to the ground surface, without the presence of an intermediate region in between them (e.g., from para. [0053], ‘The side surface Sps is a curved surface which is in contact with the bottom surface Spg’).”
	The Examiner disagrees. Furthermore, Applicant fails to view of that the claimed “intermediate region” limitation as corresponding to one or more points (Watanabe; “… side surface Sps is a curved surface which is in contact with the bottom surface Spg” [¶ 0053], wherein “… the portion P0 corresponds to a boundary between the bottom surface Spg (the ground surface Gr) and the side surface Sps” [¶ 0055]).
	Wherein, Applicant fails to view one or more points, tilts, and/or curves along the side surfaces corresponds to distinct portions (Watanabe; distinct portion one corresponding to ground surface, distinct portion two corresponding to side surface, and distinct portion three corresponding to a between point (i.e. “the portion P0 corresponds to a boundary between the bottom surface Spg (the ground surface Gr) and the side surface Sps”) [¶ 0053 and ¶ 0055]; wherein “… the portion P0 corresponds to a boundary between the bottom surface Spg (the ground surface Gr) and the side surface Sps. As an example of the present embodiment, a rate of change, the change which is made to an image of an object by the projection conversion and/or the viewpoint conversion, changes on a side of the bottom surface Spg and a side of the side surface Sps with respect to the portion P0 serving as the boundary” [¶ 0055-0056]).
	Therefore, Applicant’s arguments are not persuasive.

Applicant argues (Remarks, Page 11, ¶ 2), that “… Abbas is silent on dividing the output image (i.e., the second projection of Abbas) into a plurality of blocks of pixels and determining a mapping between perimeter pixels of each block of pixels and corresponding pixels of the input images (1.e., of the first projection of Abbas).”
	The Examiner disagrees. Applicant’s arguments infers a division of an output image, however the mapping and plurality of blocks of pixels regarding an output image is silent regarding “dividing the output image”. Furthermore, Applicant fails to view one or more images corresponding to plurality of blocks of pixels as taught by Abbas et al. (US PGPUB No. 20180205889 A1) (Abbas; a plurality of images (i.e. blocks of pixels) of the output image [¶ 0105 and ¶ 0112-0113]; moreover, stitching data [¶ 0057 and ¶ 0091-0092] and outputting through different stitching methods [¶ 0078, ¶ 0096-0097, and ¶ 0114-0116]) and mapping blocks of pixels (Abbas; performing a projective mapping/stitching of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image [¶ 0048, ¶ 0099-0100, and ¶ 0116]; moreover, stitching in relation with geometric projections [¶ 0112-0113]).
	Therefore, Applicant’s arguments fail to provide clear differences between the prior art and the argued claimed subject matter.

Applicant argues (Remarks, Page 11, ¶ 2), that “The stitching and re-stitching methods of Abbas are entirely unrelated to the method of claim 1. The OA appears to equate the overlap region of the stitched images to the perimeter pixels of the output images. However, there is no mention or suggestion in Abbas of identifying 
Thus, for at least the above reasons, Appellant submits that the cited art clearly fails to teach or suggest all the features and limitations of claim 20, and so claim 20, and those claims respectively dependent therefrom, are patentably distinct and non-obvious over the cited art, and are thus allowable.”
	The Examiner disagrees. In response to Applicant's argument that Abbas et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Abbas et al. is in the field of Applicant’s endeavor wherein both process a plurality of images of different perspectives and generates a useful output for a user.
Therefore, Applicant’s arguments are not persuasive.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US PGPUB No. 20190026557 A1, hereinafter Watanabe, in view of Yamamoto et al., US PGPUB No. 20200081608 A1, hereinafter Yamamoto, and further in view of Quast et al., US PGPUB No. 10076997 B2, hereinafter Quast.  

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 1, due to the similarities claim 18 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 18; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Watanabe discloses a non-transitory computer-readable memory medium comprising program instructions (Watanabe; a memory (i.e. non-transitory computer-readable memory medium) comprising one or more programs (i.e. program instructions) [¶ 0049-0050]) which, when executed by one or more processors (Watanabe; memory comprising one or more programs, as addressed above, executable by one or more processors [¶ 0049-0050]), cause a computing system (Watanabe; memory comprising one or more programs executable by one or more processors, as addressed above, causes an image display system (i.e. computing system) [¶ 0030 and ¶ 0049-0050], as depicted within Fig. 1 and Fig. 5) to: 
receive a plurality of input images (Watanabe; the image display system (i.e.  computing system), as addressed above, configured to receive a plurality of obtained/captured images (i.e. input images) [¶ 0034 and ¶ 0051-0052]), wherein each input image of the plurality of input images is taken from a different respective first Watanabe; each obtained/captured image (i.e. input image) of the plurality of obtained/captured images (i.e. input images) is taken from a different perspective location (i.e. respective 1st location, left-right-front-back) [¶ 0040], as illustrated within Fig. 4), wherein each respective first location is a respective location on a vehicle (Watanabe; each different perspective location (i.e. respective 1st location, left-right-front-back) is a respective location on a vehicle [¶ 0033-0034 and ¶ 0040], as illustrated within Fig. 4); 
receive a view specification for rendering an output image (Watanabe; the image display system (i.e.  computing system), as addressed above, configured to receive a view calculation/determination (i.e. specification) for rendering an output image [¶ 0040 and ¶ 0052-0053]), wherein the view specification comprises a second location (Watanabe; the view calculation/determination (i.e. specification) comprises an updated/modified location (i.e. 2nd location) [¶ 0064-0066]; moreover, a vehicle being modified in distance from one point to another, which results in a corresponding update/modification in a virtual projection [¶ 0067]); 
determine a projection surface (Watanabe; the image display system (i.e.  computing system), as addressed above, configured to determine a projection surface [¶ 0034-0035 and ¶ 0053-0054]; wherein, virtual projection surfaces adapt according to changes [¶ 0061-0063]), wherein the projection surface comprises:
a horizontal portion comprising a disc surrounding the vehicle (Watanabe; the projection surface, as addressed above, comprises a bottom surface (i.e. horizontal portion) comprising a disc shape surrounding the vehicle [¶ 0071-0073], as illustrated within Figs. 13-14; moreover, ground surface recognition in relation with side surface [¶ 0053, ¶ 0055, and ¶ 0075-0076], as illustrated within Fig. 9; and wherein, projected data rises from the ground surface to side surfaces [¶ 0061-0062 and ¶ 0064], as illustrated within Fig. 10);
a vertical portion comprising a cylinder encompassing the disc (Watanabe; the projection surface, as addressed above, comprises a side surface (i.e. vertical portion) comprising a cylinder shape encompassing the disc shape [¶ 0071-0073], as illustrated within Figs. 13-14; moreover, side surface in relocation with ground surface [¶ 0053, ¶ 0055-0056, and ¶ 0075-0076], as illustrated within Fig. 9; and wherein, projected data rises from the ground surface to side surfaces [¶ 0061-0062 and ¶ 0064], as illustrated within Fig. 10); and
an intermediate region that smoothly joins the disc and the cylinder (Watanabe; the projection surface, as addressed above, comprises an intermediate region (P0-P1) that subjectively smoothly (i.e. curved, gently) joins the disc shape and the cylinder shape [¶ 0010, ¶ 0071-0072, and ¶ 0080], as illustrated within Fig. 7 and Fig. 13; additionally, curved surfaces [¶ 0088]); and
render the output image based at least in part on the plurality of input images (Watanabe; the image display system (i.e. computing system), as addressed above, configured to render the output image based at least in part on the plurality of obtained/captured images (i.e. input images) [¶ 0034-0035 and ¶ 0052-0054]), the view specification (Watanabe; render an output image based at least in part on the view calculation/determination (i.e. specification) [¶ 0052-0053 and ¶ 0064-0066]), and the projection surface (Watanabe; render an output image based at least in part on the view calculation/determination (i.e. specification) [¶ 0052-0053 and ¶ 0064-0066]), wherein the output image comprises an image of a region as seen from the second location (Watanabe; the output image comprises an image of a region as seen from the updated/modified location (i.e. 2nd location) [¶ 0052-0053 and ¶ 0064-0066]; moreover, a region corresponding a distance associated with a position and area [¶ 0066-0067], as illustrated within Fig. 11 and Fig. 12), wherein the second location is different from each of the first locations (Watanabe; the updated/modified location (i.e. 2nd location) is different from each of the (original) perspective location (i.e. 1st location) [¶ 0064-0066]; moreover, an original perspective location as shown within Fig. 9 and/or Fig. 10 is then updated/modified to a new perspective location associated as shown within Fig. 11 and/or Fig. 12 [¶ 0064 and ¶ 0066-0067]), wherein rendering the output image comprises mapping pixel of the plurality of input images onto the projection surface (Watanabe; rendering the output image comprises mapping pixel of the plurality of input images onto the projection surface [¶ 0052-0054 and ¶ 0062-0064]; wherein, pixel data is implicit given image data [¶ 0030-0031, ¶ 0034, and ¶ 0039]; wherein, mapping corresponds to projecting onto [¶ 0012 and ¶ 0053-0055]), and mapping locations on the projection surface to pixels of the output image (Watanabe; mapping locations on the projection surface to implicit of the output image [¶ 0052-0054 and ¶ 0062-0064]; wherein, mapping location corresponds to marked (imaging) positions [¶ 0035-0036, ¶ 0055-0056, and ¶ 0073-0074], as illustrated within Figs. 2-3 and Fig. 8).
Watanabe fails to disclose an elliptical disc surrounding the vehicle; 
an elliptical cylinder encompassing the elliptical disc; and
joining the elliptical disc and the elliptical cylinder.
However, Quast teaches a horizontal portion comprising an elliptical disc surrounding the vehicle (Quast; a horizontal portion comprising an elliptical disc surrounding the vehicle [Col. 3, lines 4-34, Col. 3, line 60 to Col. 4, line 20, and Col. 7, lines 5-22], as illustrated within Fig. 2; additional, projected image data around a vehicle [Col. 7, lines 23-60]);
a vertical portion comprising an elliptical cylinder encompassing the elliptical disc (Quast; a vertical portion comprising an elliptical cylinder encompassing the elliptical disc [Col. 3, lines 4-34, Col. 3, line 60 to Col. 4, line 20, and Col. 7, lines 5-22], as illustrated within Fig. 2; additional, projected image data around a vehicle [Col. 7, lines 23-60]); and
an intermediate region that smoothly joins the elliptical disc and the elliptical cylinder (Quast; an intermediate region that smoothly/gradually joins the elliptical disc and the elliptical cylinder [Col. 7, lines 23-60], as illustrated within Fig. 2).
Watanabe in view of Yamamoto and Quast are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Watanabe as modified by Yamamoto, to incorporate a horizontal portion comprising an elliptical disc surrounding the vehicle; a vertical portion comprising an elliptical cylinder encompassing the elliptical disc; and an intermediate region that smoothly joins the elliptical disc and the elliptical cylinder (as taught by Quast), in order to provide an user interface which improves usability/operability for a user in relation with visibility (Quast; [Col. 3, lines 13-59]).
(further refer to rejection of claim 1)



Claim(s) 1-4, 6-9, 13, 14, 17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Ren, US PGPUB No. 20140278065 A1, hereinafter Ren, in view of Yamamoto, and further in view of Quast.

Regarding claim 1, Watanabe discloses a means for rendering an output image (Watanabe; a means/system for rendering an output image [¶ 0005, ¶ 0050, and ¶ 0053]), the means comprising:
receiving a plurality of input images (Watanabe; the means/system, as addressed above, comprises receiving a plurality of obtained/captured images (i.e. input images) [¶ 0034 and ¶ 0051-0052]), wherein each input image of the plurality of input images is taken from a different respective first location (Watanabe; each obtained/captured image (i.e. input image) of the plurality of obtained/captured images (i.e. input images) is taken from a different perspective location (i.e. respective 1st location, left-right-front-back) [¶ 0040], as illustrated within Fig. 4), wherein each respective first location is a respective location on a vehicle (Watanabe; each different perspective location (i.e. respective 1st location, left-right-front-back) is a respective location on a vehicle [¶ 0033-0034 and ¶ 0040], as illustrated within Fig. 4);
receiving a view specification for rendering the output image (Watanabe; the means/system, as addressed above, comprises receiving a view calculation/determination (i.e. specification) for rendering the output image [¶ 0040 and ¶ 0052-0053]), wherein the view specification comprises a second location (Watanabe; the view calculation/determination (i.e. specification) comprises an updated/modified location (i.e. 2nd location) [¶ 0064-0066]; moreover, a vehicle being modified in distance from one point to another, which results in a corresponding update/modification in a virtual projection [¶ 0067]); 
determining a projection surface (Watanabe; the image display system (i.e.  computing system), as addressed above, configured to determine a projection surface [¶ 0034-0035 and ¶ 0053-0054]; wherein, virtual projection surfaces adapt according to changes [¶ 0061-0063]), wherein the projection surface comprises:
a horizontal portion comprising a disc surrounding the vehicle (Watanabe; the projection surface, as addressed above, comprises a bottom surface (i.e. horizontal portion) comprising a disc shape surrounding the vehicle [¶ 0071-0073], as illustrated within Figs. 13-14; moreover, ground surface recognition in relation with side surface [¶ 0053, ¶ 0055, and ¶ 0075-0076], as illustrated within Fig. 9; and wherein, projected data rises from the ground surface to side surfaces [¶ 0061-0062 and ¶ 0064], as illustrated within Fig. 10);
a vertical portion comprising a cylinder encompassing the disc (Watanabe; the projection surface, as addressed above, comprises a side surface (i.e. vertical portion) comprising a cylinder shape encompassing the disc shape [¶ 0071-0073], as illustrated within Figs. 13-14; moreover, side surface in relocation with ground surface [¶ 0053, ¶ 0055-0056, and ¶ 0075-0076], as illustrated within Fig. 9; and wherein, projected data rises from the ground surface to side surfaces [¶ 0061-0062 and ¶ 0064], as illustrated within Fig. 10); and
an intermediate region that smoothly joins the disc and the cylinder (Watanabe; the projection surface, as addressed above, comprises an intermediate region (P0-P1) that subjectively smoothly (i.e. curved, gently) joins the disc shape and the cylinder shape [¶ 0010, ¶ 0071-0072, and ¶ 0080], as illustrated within Fig. 7 and Fig. 13; additionally, curved surfaces [¶ 0088]);
rendering the output image based at least in part on the plurality of input images and the view specification (Watanabe; the means/system, as addressed above, comprises rendering the output image based at least in part on the plurality of obtained/captured image (i.e. input image) and the view calculation/determination (i.e. specification) [¶ 0052-0053 and ¶ 0064-0066]), wherein the output image Watanabe; the output image comprises an image of a region as seen from the updated/modified location (i.e. 2nd location) [¶ 0052-0053 and ¶ 0064-0066]; moreover, a region corresponding a distance associated with a position and area [¶ 0066-0067], as illustrated within Fig. 11 and Fig. 12), wherein the second location is different from each of the first locations (Watanabe; the updated/modified location (i.e. 2nd location) is different from each of the (original) perspective location (i.e. 1st location) [¶ 0064-0066]; moreover, an original perspective location as shown within Fig. 9 and/or Fig. 10 is then updated/modified to a new perspective location associated as shown within Fig. 11 and/or Fig. 12 [¶ 0064 and ¶ 0066-0067]), wherein rendering the output image based at least in part on the plurality of input images comprises mapping pixel of the plurality of input images onto the projection surface (Watanabe; rendering the output image based at least in part on the plurality of input images comprises mapping pixel of the plurality of input images onto the projection surface [¶ 0052-0054 and ¶ 0062-0064]; wherein, pixel data is implicit given image data [¶ 0030-0031, ¶ 0034, and ¶ 0039]; wherein, mapping corresponds to projecting onto [¶ 0012 and ¶ 0053-0055]), and mapping locations on the projection surface to pixels of the output image (Watanabe; mapping locations on the projection surface to implicit of the output image [¶ 0052-0054 and ¶ 0062-0064]; wherein, mapping location corresponds to marked (imaging) positions [¶ 0035-0036, ¶ 0055-0056, and ¶ 0073-0074], as illustrated within Figs. 2-3 and Fig. 8); and 
Watanabe; the means/system, as addressed above, comprises displaying the output image on a display (i.e. projection surface) [¶ 0053, ¶ 0061, ¶ 0066, and ¶ 0074]; additionally, a display system to display image data [¶ 0031, ¶ 0037, and ¶ 0086]).  
Watanabe fails to explicitly disclose a method for rendering an output image;
receiving first user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location; and
an elliptical disc surrounding the vehicle;
an elliptical cylinder encompassing the elliptical disc; and
joining the elliptical disc and the elliptical cylinder.
However, Ren teaches a method for rendering an output image (Ren; a method for rendering an output image [¶ 0039-0041 and ¶ 0062-0063]).
Watanabe and Ren are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe, to incorporate a method for rendering an output image (as taught by Ren), in order to provide improved information system that is a more realistic representation of a physical environment (Ren; [¶ 0002 and ¶ 0004]).
Watanabe as modified by Ren fails to disclose receiving first user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location; 

an elliptical cylinder encompassing the elliptical disc; and
joining the elliptical disc and the elliptical cylinder.
However, Yamamoto teaches receiving first user input specifying a view specification for rendering the output image (Yamamoto; receiving a 1st user input specifying a view specification for rendering the output image [¶ 0100 and ¶ 0102-0103], as illustrated within Fig. 11; moreover, user interface control in relation with image changes [¶ 0094-0096]; additionally, user input triggering image manipulation [¶ 0115-0117 and ¶ 0120-0122]), wherein the view specification comprises a second location (Yamamoto; the view specification comprises an updated position (i.e. 2nd location) [¶ 0100 and ¶ 0102-0103]; moreover, user interface control in relation with view changes [¶ 0094-0096]; additionally, view manipulation based on user input [¶ 0115-0117 and ¶ 0120-0122]);
rendering the output image based at least in part on the plurality of input images and the view specification (Yamamoto; generating/rendering the output image based at least in part on the plurality of input images and the view specification [¶ 0094-0096 and ¶ 0102-0103], as illustrated within Figs. 10 and 11; moreover, a plurality of input images by a plurality of imaging units [¶ 0030-0031 and ¶ 0035]; additionally, generating output images based on user input [¶ 0115-0117 and ¶ 0120-0122], as depicted within Figs. 14 and 15), wherein the output image comprises an image of a region as seen from the second location (Yamamoto; the output image comprises an image of a region as seen from the updated position (i.e. 2nd location) [¶ 0094-0096 and ¶ 0102-0103]; additionally, viewing a region based on user input [¶ 0115-0117 and ¶ 0120-0122]), wherein the second location is different from each of the first locations (Yamamoto; the updated position (i.e. 2nd location) is different from each of the original positions (i.e. 1st locations, position(s) prior to user manipulation) [¶ 0094-0096 and ¶ 0102-0103]; additionally, viewing an image at a position different from its origin  position [¶ 0115-0117 and ¶ 1020-0122]).
Watanabe in view of Ren and Yamamoto are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, to incorporate receiving first user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location; rendering the output image based at least in part on the plurality of input images and the view specification, wherein the output image comprises an image of a region as seen from the second location, wherein the second location is different from each of the first locations (as taught by Yamamoto), in order to provide an intuitive user interface which improves usability/operability for a user in relation with a multi-imaging information system (Yamamoto; [¶ 0003-0005 and ¶ 0081-0082]).
Watanabe as modified by Ren and Yamamoto fails to disclose an elliptical disc surrounding the vehicle;
an elliptical cylinder encompassing the elliptical disc; and
joining the elliptical disc and the elliptical cylinder.
Quast; a horizontal portion comprising an elliptical disc surrounding the vehicle [Col. 3, lines 4-34, Col. 3, line 60 to Col. 4, line 20, and Col. 7, lines 5-22], as illustrated within Fig. 2; additional, projected image data around a vehicle [Col. 7, lines 23-60]);
a vertical portion comprising an elliptical cylinder encompassing the elliptical disc (Quast; a vertical portion comprising an elliptical cylinder encompassing the elliptical disc [Col. 3, lines 4-34, Col. 3, line 60 to Col. 4, line 20, and Col. 7, lines 5-22], as illustrated within Fig. 2; additional, projected image data around a vehicle [Col. 7, lines 23-60]); and
an intermediate region that smoothly joins the elliptical disc and the elliptical cylinder (Quast; an intermediate region that smoothly/gradually joins the elliptical disc and the elliptical cylinder [Col. 7, lines 23-60], as illustrated within Fig. 2).
Watanabe in view of Ren and Yamamoto and Quast are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren and Yamamoto, to incorporate a horizontal portion comprising an elliptical disc surrounding the vehicle; a vertical portion comprising an elliptical cylinder encompassing the elliptical disc; and an intermediate region that smoothly joins the elliptical disc and the elliptical cylinder (as taught by Quast), in order to provide an user Quast; [Col. 3, lines 13-59]).

Regarding claim 2, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 1, the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising: 
repeatedly rendering a succession of output images based a succession of respective pluralities of input images (Watanabe; video rendering (i.e. repeatedly rendering a succession of output images based a succession of respective pluralities of input images) of respective pluralities of input images [¶ 0034 and ¶ 0039-0040]; moreover, a plural captured image [¶ 0051] in relation with joint image data [¶ 0052] associated with generating output data [¶ 0053-0055]), wherein the succession of output images is displayed on the display in real time to produce a real time video (Watanabe; the video (i.e. succession) of output images is displayed on the display (i.e. projection surface) [¶ 0053, ¶ 0061, ¶ 0066, and ¶ 0074] in real time to produce a real time video [¶ 0034]; additionally, a display system to display image data [¶ 0031, ¶ 0037, and ¶ 0086]).  

Regarding claim 3, Watanabe in view of Ren, Yamamoto, and Quast further discloses method of claim 1, the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising: 
determining a projection surface (Watanabe; the means/system, as addressed above, comprises determining a projection surface [¶ 0034-0035 and ¶ 0053-0054]; wherein, virtual projection surfaces adapt according to changes [¶ 0061-0063]); 
wherein rendering the output image based at least in part on the plurality of input images comprises mapping pixels of the plurality of input images onto the projection surface (Watanabe; rendering the output image based at least in part on the plurality of obtained/captured images (i.e. input images) comprises mapping/projection implicit pixels of the plurality of obtained/captured images (i.e. input images) onto the projection surface [¶ 0034-0035 and ¶ 0052-0054]; wherein, pixel data in relation with capturing and projecting is implicit, given imaging [¶ 0030-0031 and ¶ 0034]), and mapping locations on the projection surface to pixels of the output image (Watanabe; mapping/projecting locations on the projection surface to implicit pixels of the output image [¶ 0052-0054]; wherein, pixel data in relation with capturing and projecting is implicit, given imaging [¶ 0030-0031 and ¶ 0034]).  
Ren further teaches the method (Ren; a method [¶ 0039-0041 and ¶ 0062-0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Quast, to incorporate the method (as taught by Ren), in order to provide improved information system that is a more realistic representation of a physical environment (Ren; [¶ 0002 and ¶ 0004]).

Regarding claim 4, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 3, the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising:  
determining ranging information related to an area surrounding the first locations (Watanabe; the means/system, as addressed above, further comprises determining ranging information [¶ 0053-0054, ¶ 0065, and ¶ 0082] related to an area surrounding/periphery the (original) perspective locations (i.e. 1st locations) [¶ 0064 and ¶ 0066-0067]; moreover, distance detection [¶ 0060], and object detection [¶ 0058-0059]), wherein said determining the projection surface is performed based at least in part on the ranging information (Watanabe; said determining the projection surface [¶ 0053-0054] is performed based at least in part on the ranging information [¶ 0064 and ¶ 0066-0067]; wherein, virtual projection surfaces adapt according to changes [¶ 0061-0063]).
Ren further teaches the method (Ren; a method [¶ 0039-0041 and ¶ 0062-0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Quast, to incorporate the method (as taught by Ren), in order to provide improved information system that is a more realistic representation of a physical environment (Ren; [¶ 0002 and ¶ 0004]).

Regarding claim 6, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 1, the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising:
 determining a size of the horizontal portion based at least in part on a current speed of the vehicle (Watanabe; the means/system, as addressed above, comprises determining a size of the horizontal portion [¶ 0061-0063] based at least in part on a current speed of the vehicle [¶ 0064-0065]), wherein a higher current speed of the vehicle determines a larger horizontal portion than a lower current speed of the vehicle (Watanabe; a higher current speed of the vehicle determines a larger/wider horizontal portion than a lower current speed of the vehicle [¶ 0064]).
Ren further teaches the method (Ren; a method [¶ 0039-0041 and ¶ 0062-0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Quast, to incorporate the method (as taught by Ren), in order to provide improved information system that is a more realistic representation of a physical environment (Ren; [¶ 0002 and ¶ 0004]).

Regarding claim 7, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 1, the method further comprising: 
for each of the first locations (Watanabe; for each of the perspective locations (i.e. 1st location, left-right-front-back) [¶ 0032-0033 and ¶ 0040], as illustrated within Fig. 4), determining a distance from the first location to a respective object Watanabe; determining a distance from the perspective location (i.e. 1st location, left-right-front-back) to a respective object/surface [¶ 0067-0069], as illustrated within Fig. 11 and Fig. 12), wherein the projection surface is determined based at least in part on the determined distances from the first locations to the respective objects (Watanabe; the projection surface is determined based at least in part on the determined distances from the perspective locations (i.e. 1st locations, left-right-front-back) to the respective objects/surfaces [¶ 0067-0069], as illustrated within Fig. 11 and Fig. 12).

Regarding claim 8, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 1, wherein the major axis of the disc runs from the front of the vehicle to the back of the vehicle (Watanabe; the implicit major/longest axis of the disc shape runs from the front of the vehicle to the back of the vehicle [¶ 0053-0055]; moreover, as illustrated within Fig. 6 and Fig. 7, the vehicle is surrounded and the axis of the surrounding element(s) are centered with respect to the vehicle as depicted; wherein, shape and size of a surface is configurable [¶ 0071-0072 and ¶ 0085], as depicted within Figs. 13 and 14), and wherein the minor axis of the disc runs from the left side of the vehicle to the right side of the vehicle (Watanabe; the implicit minor/shortest axis of the disc shape runs from the left side of the vehicle to the right side of the vehicle [¶ 0053-0055]; moreover, as illustrated within Fig. 6 and Fig. 7, the vehicle is surrounded and the axis of the surrounding elements are centered with respect to the vehicle as depicted; wherein, shape and size of a surface is configurable [¶ 0071-0072 and ¶ 0085], as depicted within Figs. 13 and 14).
However, Quast teaches elliptical disc (Quast; elliptical disc [Col. 3, lines 4-34, Col. 3, line 60 to Col. 4, line 20, and Col. 7, lines 5-22], as illustrated within Fig. 2; additional, projected image data around a vehicle [Col. 7, lines 23-60]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren and Yamamoto, to incorporate an elliptical disc (as taught by Quast), in order to provide an user interface which improves usability/operability for a user in relation with visibility (Quast; [Col. 3, lines 13-59]).

Regarding claim 9, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 1, the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising: 
determining a geometric layout of an environment surrounding the first locations (Watanabe; the means/system, as addressed within the parent claim(s), further comprises determining a geometric layout of an environment surrounding the (original) perspective locations (i.e. 1st locations) [¶ 0053-0055]; as further illustrated within Figs. 2 and 3 and Fig. 8, in relation with a grid (i.e. cross-section) [¶ 0056]; moreover, cross-section [¶ 0089]), wherein the projection surface comprises a Bezier surface approximating the environment surrounding the first locations (Watanabe; the projection surface comprises a bezier curve surface approximating the environment surrounding the (original) perspective locations (i.e. 1st locations) [¶ 0053-0055 and ¶ 0089]).  
Ren further teaches the projection surface comprises a basis-spline surface approximating the environment surrounding the first locations (Ren; projection surface comprises a basis-spline surface [¶ 0040 and ¶ 0053] approximating the environment surrounding [¶ 0041-0043] the 1st locations [¶ 0044-0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Quast, to incorporate the projection surface comprises a basis-spline surface approximating the environment surrounding the first locations (as taught by Ren), in order to provide improved information system that is a more realistic representation of a physical environment (Ren; [¶ 0002 and ¶ 0004]).

Regarding claim 13, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 1, the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising:
receiving user input specifying a second view specifications (Watanabe; the means/system, as addressed above, further comprises receiving user input [¶ 0063-0065] specifying updated/another view calculations/determinations (i.e. 2nd view specifications) [¶ 0066-0067]; moreover, user input operations with a UI [¶ 0048 and ¶ 0061-0063]); 
rendering a second output image based at least in part on the second view specification and the plurality of input images (Watanabe; the means/system, as addressed above, further comprises rendering a updated/modified (i.e. 2nd) output image based at least in part on the updated/another view calculation/determination (i.e. 2nd view specification) and the plurality of obtained/captured images (i.e. input images) [¶ 0052-0054 and ¶ 0064-0066]; wherein, one or more obtained/captured images in relation with one or more cameras [¶ 0040 and ¶ 0053-0054] is/are associated with updated/modified data associated with a viewpoint/perspective [¶ 0063-0064 and ¶ 0066-0067]); and 
displaying the second output on the display (Watanabe; the means/system further comprises the updated/modified (i.e. 2nd) output, as addressed above,  displaying on the display (i.e. projection surface) [¶ 0053, ¶ 0061, ¶ 0066, and ¶ 0074]; additionally, a display system to display image data [¶ 0031, ¶ 0037, and ¶ 0086]).  
Ren further teaches the method (Ren; a method [¶ 0039-0041 and ¶ 0062-0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Quast, to incorporate the method (as taught by Ren), in order to provide improved information system that is a more realistic representation of a physical environment (Ren; [¶ 0002 and ¶ 0004]).
Yamamoto further teaches receiving second user input specifying a second view specification (Yamamoto; receiving a 2nd user input specifying another view specification [¶ 0100 and ¶ 0102-0103], as illustrated within Fig. 11; moreover, user interface control in relation with multiple image changes [¶ 0094-0096]; additionally, user input triggering multiple image manipulations [¶ 0115-0117 and ¶ 0120-0122]), wherein the second view specification comprises a third location that is different from the second location (Yamamoto; the 2nd view specification comprises an another updated position (i.e. 3rd location) that is different from the other updated position (i.e. 2nd location) [¶ 0094-0096 and ¶ 0102-0103], as illustrated within Figs. 10 and 11; moreover, generating multiple view positions/locations based on user input [¶ 0094-0096]; additionally, one operational view different from another operational view [¶ 0115-0117 and ¶ 0120-0122], as depicted within Figs. 14 and 15); 
rendering a second output image based at least in part on the second view specification and the plurality of input images (Yamamoto; generating/rendering a 2nd output image based at least in part on the 2nd view specification and the plurality of input images [¶ 0094-0096 and ¶ 0102-0103], as illustrated within Figs. 10 and 11; additionally, generating output images bases on user inputs [¶ 0115-0117 and ¶ 0120-0122], as depicted within Figs. 14 and 15), wherein the second output image comprises an image of the region as seen from the third location (Yamamoto; the 2nd  output image comprises an image of the region as seen from the another updated position (i.e. 3rd location) [¶ 0094-0096 and ¶ 0102-0103], as illustrated within Figs. 10 and 11; moreover, generating output view of a position/location based on user input [¶ 0094-0096]; additionally, outputting an operational view [¶ 0115-0117 and ¶ 0120-0122], as depicted within Figs. 14 and 15); and 
displaying the second output on the display (Yamamoto; displaying the 2nd output on the display [¶ 0094-0096 and ¶ 0102-0103], as illustrated within Figs. 10 and 11; additionally, displaying output images bases on user inputs [¶ 0115-0117 and ¶ 0120-0122], as depicted within Figs. 14 and 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Quast, to incorporate receiving second user input specifying a second view specification, wherein the second view specification comprises a third location that is different from the second location; rendering a second output image based at least in part on the second view specification and the plurality of input images, wherein the second output image comprises an image of the region as seen from the third location; and displaying the second output on the display (as taught by Yamamoto), in order to provide an intuitive user interface which improves usability/operability for a user in relation with a multi-imaging information system (Yamamoto; [¶ 0003-0005 and ¶ 0081-0082]).

Regarding claim 14, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 1, wherein at least one portion of the output image is sourced from two or more input images of the plurality of input images (Watanabe; at least one portion of the output image is sourced from two or more obtained/captured images (i.e. input images) of the plurality of obtained/captured images (i.e. input images) [¶ 0040 and ¶ 0053-0055]); and 
wherein rendering the at least one portion of the output image comprises blending contributions from the two or more input images of the plurality of input images (Watanabe; rendering the at least one portion of the output image comprises blending (i.e. connecting, joining) contributions from the two or more obtained/captured images (i.e. input images) of the plurality of obtained/captured images (i.e. input images) [¶ 0052-0055]).  

Regarding claim 17, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 1, wherein the view specification (Watanabe; the view calculation/determination (i.e. specification) [¶ 0040 and ¶ 0052-0053]; moreover, viewpoint [¶ 0034 and ¶ 0063-0064]) further comprises one or more of: 
an azimuthal angle measured from an origin at the second location; 
a polar angle measured from the origin at the second location; 
a field of view; 
a projection surface depth (Watanabe; view calculation/determination (i.e. specification), as addressed above, further comprises a projection surface distance/depth [¶ 0034-0035 and ¶ 0052-0053]; moreover, dynamic conditions [¶ 0064-0066]); 
one or more projection surface parameters (receiving a view specification for rendering the output image (Watanabe; view calculation/determination (i.e. specification), as addressed above, further comprises one or more projection surface parameters [¶ 0034-0035 and ¶ 0052-0053]; moreover, dynamic conditions [¶ 0064-0066], and detection of surface [¶ 0058-0060]); 
a pixel resolution; and 
a blending width.  

Regarding claim 19, Watanabe in view of Ren, Yamamoto, and Quast further discloses the non-transitory computer-readable memory medium of claim 18, wherein the program instructions are further executable by the one or more processors to cause the computing system (Watanabe; the programs (i.e. program instructions) are further executable by the one or more processors to cause the image display system (i.e. computing system) [¶ 0030 and ¶ 0049-0050]) to: 
determine a geometric layout of an environment surrounding the first locations (Watanabe; image display system (i.e. computing system), as addressed above, configured to determine a geometric layout of an environment surrounding the (original) perspective locations (i.e. 1st locations) [¶ 0053-0055]; as further illustrated within Figs. 2 and 3 and Fig. 8, in relation with a grid (i.e. cross-section) [¶ 0056]; moreover, cross-section [¶ 0089]), wherein the projection surface comprises a Bezier surface approximating the environment surrounding the first locations (Watanabe; the projection surface comprises a bezier curve surface approximating the environment surrounding the (original) perspective locations (i.e. 1st locations) [¶ 0053-0055 and ¶ 0089]).  
Ren further teaches the projection surface comprises a basis-spline surface approximating the environment surrounding the first locations (Ren; projection surface comprises a basis-spline surface [¶ 0040 and ¶ 0053] approximating the environment surrounding [¶ 0041-0043] the 1st locations [¶ 0044-0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Quast, to incorporate the projection surface comprises a basis-as taught by Ren), in order to provide improved information system that is a more realistic representation of a physical environment (Ren; [¶ 0002 and ¶ 0004]).

Regarding claim 21, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 1, blending (Watanabe; the blending (i.e. connecting, joining) [¶ 0052-0053]).
Watanabe as modified by Ren, Yamamoto, and Quast fails to disclose said blending is weighted such that input images associated with first locations that are closer to the projected location have a larger weight than input images associated with first locations that are farther from the projected location.
However, Abbas teaches wherein said blending is weighted such that input images associated with first locations that are closer to the projected location have a larger weight than input images associated with first locations that are farther from the projected location (Abbas; the blending/merging is likely (i.e. weighted) such that input images associated with 1st locations (i.e. overlap, distance) that are closer to the projected location have a most likely (i.e. larger weight) than input images associated with 1st locations (i.e. overlap, distance) that are farther from the projected location [¶ 0097-0099 and ¶ 0113-0115]; moreover, stitching techniques [¶ 0077-0079 and ¶ 0107-0108]).
Watanabe in view of Ren, Yamamoto, and Quast and Abbas are considered to be analogous art because they pertain to generating and/or managing data in relation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Quast, to incorporate wherein said blending is weighted such that input images associated with first locations that are closer to the projected location have a larger weight than input images associated with first locations that are farther from the projected location (as taught by Abbas), in order to provide optimized stitched images in relation with efficient rendering of media data (Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).



Claim(s) 10-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ren, Yamamoto, and Quast as applied to claim(s) 1 and 14 above, and further in view of Abbas et al., US PGPUB No. 20180205889 A1, hereinafter Abbas.

	Regarding claim 10, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 1, wherein rendering the output image based at least in part on the plurality of input images and the view specification (Watanabe; rendering the output image based at least in part on the plurality of obtained/captured image (i.e. input image) and the view calculation/determination (i.e. specification) [¶ 0052-0053 and ¶ 0064-0066]) comprises: 
for each of a plurality of blocks of pixels of the output image (Watanabe; for each of a plurality of images (i.e. blocks of pixels) of the output image [¶ 0052-0053]):
determining a mapping between a plurality of pixels of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images (Watanabe; determining an implicit mapping (given stitching/joining) between a plurality of pixels of the respective images (i.e. block of pixels) and a plurality of corresponding pixels of each of one or more of the input images [¶ 0040 and ¶ 0051-0053] for each of a plurality of images (i.e. blocks of pixels) of the output image, as addressed above).
Watanabe as modified by Ren, Yamamoto, and Quast fails to disclose determining a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images;
for each of the one or more input images:
performing a projective mapping of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image, wherein said projective mapping is based at least in part on the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the one or more input images.  
However, Abbas teaches comprising: 
Abbas; for each of a plurality of images (i.e. blocks of pixels) of the output image [¶ 0105 and ¶ 0112-0113]; moreover, stitching data [¶ 0057 and ¶ 0091-0092] and outputting through different stitching methods [¶ 0078, ¶ 0097, and ¶ 0114-0116]): 
determining a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images (Abbas; determining a mapping/stitching between a plurality of pixels along the perimeter of the respective image (i.e. block of pixels) [¶ 0114-0116] and a plurality of corresponding pixels of each of one or more of the input images [¶ 0057, ¶ 0091-0092, and ¶ 0096] for each of a plurality of images (i.e. blocks of pixels) of the output image, as addressed above);
for each of the one or more input images (Abbas; for each of the one or more input images [¶ 0057, ¶ 0091-0092, and ¶ 0096]; moreover, one or more image sources [¶ 0065-0067]):
performing a projective mapping of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image (Abbas; performing a projective mapping/stitching of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image [¶ 0048, ¶ 0099-0100, and ¶ 0116]; moreover, stitching in relation with geometric projections [¶ 0112-0113]), wherein said projective mapping is based at least in part on the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the one or more input images (Abbas; the projective mapping/stitching is based at least in part on the mapping/stitching between the plurality of pixels along the perimeter of the respective image (i.e. block of pixels) [¶ 0114-0116] and a plurality of corresponding pixels of the one or more of the input images [¶ 0057, ¶ 0091-0092, and ¶ 0096] for each of the one or more input images, as addressed above).  
Watanabe in view of Ren, Yamamoto, and Quast and Abbas are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Quast, to incorporate for each of a plurality of blocks of pixels of the output image: determining a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images; for each of the one or more input images: performing a projective mapping of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image, wherein said projective mapping is based at least in part on the mapping between the as taught by Abbas), in order to provide optimized stitched images in relation with efficient rendering of media data (Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).
	
Regarding claim 11, Watanabe in view of Ren, Yamamoto, Quast, and Abbas further discloses the method of claim 10, wherein the plurality of pixels along the perimeter of the respective block of pixels comprise four corner pixels of the respective block of pixels (Abbas; the plurality of pixels along the perimeter of the respective image (i.e. block of pixels) implicitly comprise four corner pixels (given a rectangular image) of the respective image (i.e. block of pixels) [¶ 0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, Quast, and Abbas, to incorporate the plurality of pixels along the perimeter of the respective block of pixels comprise four corner pixels of the respective block of pixels (as taught by Abbas), in order to provide optimized stitched images in relation with efficient rendering of media data (Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).

Regarding claim 12, Watanabe in view of Ren, Yamamoto, Quast, and Abbas further discloses the method of claim 10, wherein the size of each of the plurality of blocks of pixels is selected to  balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output Abbas; the size of each of the plurality of images (i.e. blocks of pixels) is selected to subjectively balance a degree/level of image distortion introduced by said projective mapping/stitching and computational resources associated with rendering the output image [¶ 0104-0105 and ¶ 0114-0116]; moreover, distortion correction [¶ 0077, ¶ 0099, and ¶ 0114-0115], and computational capabilities [¶ 0003-0005, ¶ 0023, ¶ 0046, and ¶ 0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, Quast, and Abbas, to incorporate the size of each of the plurality of blocks of pixels is selected to  balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image (as taught by Abbas), in order to provide optimized stitched images in relation with efficient rendering of media data (Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).
  
Regarding claim 15, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 14, blending (Watanabe; the blending (i.e. connecting, joining) [¶ 0052-0053]).
Watanabe as modified by Ren fail to disclose said blending is weighted based at least in part on a proximity of the first locations of the two or more input images to a projected location of the at least one portion of the output image.
However, Abbas teaches said blending is weighted based at least in part on a proximity of the first locations of the two or more input images to a projected location of Abbas; the blending/merging is most likely (i.e. weighted) based at least in part on a proximity/determination of the 1st locations (i.e. overlap, distance) of the two or more input images to a projected location of the at least one portion of the output image [¶ 0097-0099 and ¶ 0113-0115]; moreover, stitching techniques [¶ 0077-0079 and ¶ 0107-0108]).  
Watanabe in view of Ren, Yamamoto, and Quast and Abbas are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Quast, to incorporate said blending is weighted based at least in part on a proximity of the first locations of the two or more input images to a projected location of the at least one portion of the output image (as taught by Abbas), in order to provide optimized stitched images in relation with efficient rendering of media data (Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).

Regarding claim 16, Watanabe in view of Ren, Yamamoto, and Quast further discloses the method of claim 14, blending (Watanabe; the blending (i.e. connecting, joining) [¶ 0052-0053]).
Watanabe as modified by Ren, Yamamoto, and Quast fail to disclose said blending corrects for discrepancies in illumination between the two or more input images.
Abbas; blending corrects for discrepancies/artifacts (i.e. distortions) in illumination between the two or more input images [¶ 0104-0105 and ¶ 0114-0116]; moreover, distortion correction [¶ 0003-0005, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).  
Watanabe in view of Ren, Yamamoto, and Quast and Abbas are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Quast, to incorporate said blending corrects for discrepancies in illumination between the two or more input images (as taught by Abbas), in order to provide optimized stitched images in relation with efficient rendering of media data (Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Abbas, and further Yamamoto.

Regarding claim 20, Watanabe discloses a computing system (Watanabe; an image display system (i.e. computing system) [¶ 0030 and ¶ 0049-0050], as depicted within Fig. 1 and Fig. 5) comprising:
one or memories (Watanabe; image display system (i.e. computing system), as addressed above, comprises one or memories [¶ 0049-0050]); and 
one or more processors coupled to the one or more memories (Watanabe; image display system (i.e. computing system), as addressed above, comprises one or more processors coupled to the one or more memories [¶ 0049-0050]), wherein the one or more memories store program instructions (Watanabe; the one or more memories store programs (i.e. program instructions) [¶ 0049-0050]) that, when executed by the one or more processors (Watanabe; the one or more memories store programs (i.e. program instructions), as addressed above, executed by the one or more processors [¶ 0049-0050]), cause the computing system (Watanabe; the one or more memories store programs (i.e. program instructions) executed by the one or more processors, as addressed above,  cause the image display system (i.e. computing system) [¶ 0030 and ¶ 0049-0050]) to: 
receive a plurality of input images (Watanabe; the image display system (i.e.  computing system), as addressed above, configured to receive a plurality of obtained/captured images (i.e. input images) [¶ 0034 and ¶ 0051-0052]), wherein each input image of the plurality of input images is taken from a different respective first location (Watanabe; each obtained/captured image (i.e. input image) of the plurality of obtained/captured images (i.e. input images) is taken from a different perspective location (i.e. respective 1st location, left-right-front-back) [¶ 0040], as illustrated within Fig. 4); 
receive a view specification for rendering the output image (Watanabe; the image display system (i.e.  computing system), as addressed above, configured to receive a view calculation/determination (i.e. specification) for rendering the output image [¶ 0040 and ¶ 0052-0053]), wherein the view specification comprises a second location (Watanabe; the view calculation/determination (i.e. specification) comprises an updated/modified location (i.e. 2nd location) [¶ 0064-0066]; moreover, a vehicle being modified in distance from one point to another, which results in a corresponding update/modification in a virtual projection [¶ 0067]);  
render an output image based at least in part on the plurality of input images (Watanabe; the image display system (i.e. computing system), as addressed above, configured to render an output image based at least in part on the plurality of obtained/captured images (i.e. input images) [¶ 0034-0035 and ¶ 0052-0054]) and the view specification (Watanabe; render an output image based at least in part on the view calculation/determination (i.e. specification) [¶ 0052-0053 and ¶ 0064-0066]), wherein the output image comprises an image of a region as seen from the second location (Watanabe; the output image comprises an image of a region as seen from the updated/modified location (i.e. 2nd location) [¶ 0052-0053 and ¶ 0064-0066]; moreover, a region corresponding a distance associated with a position and area [¶ 0066-0067], as illustrated within Fig. 11 and Fig. 12), wherein the second location is different from each of the first locations (Watanabe; the updated/modified location (i.e. 2nd location) is different from each of the (original) perspective location (i.e. 1st location) [¶ 0064-0066]; moreover, an original perspective location as shown within Fig. 9 and/or Fig. 10 is then updated/modified to a new perspective location associated as shown within Fig. 11 and/or Fig. 12 [¶ 0064 and ¶ 0066-0067]), wherein, to render the output image (Watanabe; the image display system (i.e. computing system), as addressed above, configured to render the output image [¶ 0034-0035 and ¶ 0052-0054]), the computing system is configured to, for each of a plurality of blocks of pixels of the output image (Watanabe; the image display system (i.e. computing system), as addressed above, configured to for each of a plurality of blocks of pixels of the output image).
Watanabe fails to disclose to: receive user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location; and
determine a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images; 
for each of the one or more input images:
perform a projective mapping of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image, wherein said projective mapping is based at least in part on the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the one or more input images.  
Abbas; for each of a plurality of images (i.e. blocks of pixels) of the output image [¶ 0105 and ¶ 0112-0113]; moreover, stitching data [¶ 0057 and ¶ 0091-0092] and outputting through different stitching methods [¶ 0078, ¶ 0097, and ¶ 0114-0116]): 
determine a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images (Abbas; determining a mapping/stitching between a plurality of pixels along the perimeter of the respective image (i.e. block of pixels) [¶ 0114-0116] and a plurality of corresponding pixels of each of one or more of the input images [¶ 0057, ¶ 0091-0092, and ¶ 0096] for each of a plurality of images (i.e. blocks of pixels) of the output image, as addressed above); 
for each of the one or more input images (Abbas; for each of the one or more input images [¶ 0057, ¶ 0091-0092, and ¶ 0096]; moreover, one or more image sources [¶ 0065-0067]):
perform a projective mapping of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image (Abbas; performing a projective mapping/stitching of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image [¶ 0048, ¶ 0099-0100, and ¶ 0116]; moreover, stitching in relation with geometric projections [¶ 0112-0113]), wherein said projective mapping is based at least in part on the mapping between the plurality Abbas; the projective mapping/stitching is based at least in part on the mapping/stitching between the plurality of pixels along the perimeter of the respective image (i.e. block of pixels) [¶ 0114-0116] and a plurality of corresponding pixels of the one or more of the input images [¶ 0057, ¶ 0091-0092, and ¶ 0096] for each of the one or more input images, as addressed above).
Watanabe and Abbas are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe, to incorporate for each of a plurality of blocks of pixels of the output image: determining a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images; for each of the one or more input images: performing a projective mapping of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image, wherein said projective mapping is based at least in part on the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the one or more input images (as taught by Abbas), in order to provide optimized stitched images in relation with efficient rendering of media data (Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).

However, Yamamoto teaches to: receive user input specifying a view specification for rendering the output image (Yamamoto; receiving user input specifying a view specification for rendering the output image [¶ 0100 and ¶ 0102-0103], as illustrated within Fig. 11; moreover, user interface control in relation with image changes [¶ 0094-0096]; additionally, user input triggering image manipulation [¶ 0115-0117 and ¶ 0120-0122]), wherein the view specification comprises a second location (Yamamoto; the view specification comprises an updated position (i.e. 2nd location) [¶ 0100 and ¶ 0102-0103]; moreover, user interface control in relation with view changes [¶ 0094-0096]; additionally, view manipulation based on user input [¶ 0115-0117 and ¶ 0120-0122]);
rendering the output image based at least in part on the plurality of input images and the view specification (Yamamoto; generating/rendering the output image based at least in part on the plurality of input images and the view specification [¶ 0094-0096 and ¶ 0102-0103], as illustrated within Figs. 10 and 11; moreover, a plurality of input images by a plurality of imaging units [¶ 0030-0031 and ¶ 0035]; additionally, generating output images based on user input [¶ 0115-0117 and ¶ 0120-0122], as depicted within Figs. 14 and 15), wherein the output image comprises an image of a region as seen from the second location (Yamamoto; the output image comprises an image of a region as seen from the updated position (i.e. 2nd location) [¶ 0094-0096 and ¶ 0102-0103]; additionally, viewing a region based on user input [¶ 0115-0117 and ¶ 0120-0122]), wherein the second location is different from each of the first locations (Yamamoto; the updated position (i.e. 2nd location) is different from each of the original positions (i.e. 1st locations, position(s) prior to user manipulation) [¶ 0094-0096 and ¶ 0102-0103]; additionally, viewing an image at a position different from its origin  position [¶ 0115-0117 and ¶ 1020-0122]).
Watanabe in view of Abbas and Yamamoto are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Abbas, to incorporate receiving first user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location; rendering the output image based at least in part on the plurality of input images and the view specification, wherein the output image comprises an image of a region as seen from the second location, wherein the second location is different from each of the first locations (as taught by Yamamoto), in order to provide an intuitive user interface which improves usability/operability for a user in relation with a multi-imaging information system (Yamamoto; [¶ 0003-0005 and ¶ 0081-0082]).

  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616